Exhibit UNITED STATES DISTRICT COURT DISTRICT OF NEW JERSEY IN RE: ) Case No. 09-04371 (JAP) ) CONGOLEUM CORPORATION, ) Chapter 11 CONGOLEUM SALES, INC., and ) Case No. 03-51524 CONGOLEUM FISCAL, INC., ) Debtors. ) Jointly Administered ) SECOND AMENDED JOINT PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE OF THE DEBTORS, THE OFFICIAL ASBESTOS CLAIMANTS’ COMMITTEE AND THE OFFICIAL COMMITTEE OF BONDHOLDERS FOR CONGOLEUM CORPORATION, ET AL., DATED AS OF OCTOBER 22, 2009 THIS PLAN PROVIDES, AMONG OTHER THINGS, FOR THE ISSUANCE OF INJUNCTIONS UNDER SECTION 524(g) OF THE BANKRUPTCY CODE THAT RESULT IN THE CHANNELING OF ALL ASBESTOS-RELATED LIABILITIES OF CONGOLEUM CORPORATION AND THE PROTECTED PARTIES SET FORTH HEREIN INTO A TRUST AS MORE FULLY DESCRIBED HEREIN. PILLSBURY WINTHROP SHAW PITTMAN LLP 1540 Broadway New York, NY 10033-4039 Richard L. Epling Robin L. Spear Kerry A. Brennan Attorneys for the Debtors OKIN, HOLLANDER & DELUCA, LLP PARKER PLAZA 400 Kelby Street Fort Lee, NJ 07024 Paul S. Hollander James J. DeLuca AKIN GUMP STRAUSS HAUER & FELD LLP One Bryant Park New York, NY 10036 Michael S. Stamer AKIN GUMP STRAUSS HAUER & FELD LLP 1333 New Hampshire Avenue, N.W. Washington D.C. 20036 James R. Savin David M. Dunn Joanna F. Newdeck Attorneys for the Official Committee of Bondholders TEICH GROH 691 State Highway 33 Trenton, NJ 08619 Michael A. Zindler CAPLIN & DRYSDALE, CHTD. One Thomas Circle, N.W. Washington, D.C. 20005 Peter Van N. Lockwood Ronald Reinsel Attorneys for the Asbestos Claimants’ Committee GOLDSTEIN ISAACSON, PC 100 Morris Avenue, 3rd Floor Springfield, NJ 07081 Nancy Isaacson TABLE OF CONTENTS Page ARTICLE I DEFINITIONS, RULES OF INTERPRETATION, AND COMPUTATION OF TIME 1 1.1 Scope of Definitions 1 1.2 Definitions 1 1.3 Rules of Interpretation: Application of Definitions, Rules of Construction, and Computation of Time 17 1.4 Exhibits and Schedules 17 ARTICLE II CLASSIFICATION OF CLAIMS AND INTERESTS 17 2.1 Generally 17 2.2 Unclassified Claims 17 2.3 Classes 17 ARTICLE III TREATMENT OF ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS 18 3.1 Summary 18 3.2 Administrative Claims 18 3.3 Priority Tax Claims 18 3.4 Substantial Contribution Claims 18 ARTICLE IV TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS 19 4.1 Claims and Interests 19 4.2 Reservation of Rights Regarding Claims. 21 ARTICLE V IMPLEMENTATION OF THE PLAN 21 5.1 The Plan Trust 21 5.2 Certain Mergers 23 5.3 The Amended and Restated Certificate and the Amended and Restated Bylaws 23 5.4 Directors and Officers of Reorganized Congoleum 23 5.5 Cancellation of Existing Securities and Agreements of the Debtors/Discharge of the Indenture Trustee 24 5.6 Exit Facility 24 5.7 Issuance of New Securities and Debt Instruments 24 5.8 Registration Rights Agreement 24 5.9 Stockholders Agreement 24 5.10 Effectuating Documents/Further Transactions 25 5.11 Exemption from Certain Transfer Taxes and Recording Fees 25 5.12 Section 346 Injunction 25 5.13 Corporate Action 25 5.14 Litigation Settlement Agreement. 25 5.15 Review of Claimants’ Counsel Expenses 27 i 5.16 Intercompany Settlement 27 5.17 Deemed Consolidation of Debtors For Plan Purposes Only 28 ARTICLE VI PROVISIONS GOVERNING DISTRIBUTIONS WITH RESPECT TO CLAIMS OTHER THAN PLAN TRUST ASBESTOS CLAIMS 29 6.1 Plan Distributions 29 6.2 Distributions of Cash 29 6.3 No Interest on Claims 29 6.4 Delivery of Distributions 29 6.5 Distributions to Holders as of the Record Date 29 6.6 Fractional Securities; Fractional Dollars 29 6.7 Withholding of Taxes 29 6.8 Unclaimed Property. 30 ARTICLE VII RESOLUTION OF DISPUTED CLAIMS 30 7.1 Disallowance of Improperly Filed Claims 30 7.2 Prosecution of Objections to Claims 30 7.3 No Distributions Pending Allowance 30 7.4 Distributions After Allowance 31 ARTICLE VIII TREATMENT OF EXECUTORY CONTRACTS, UNEXPIRED LEASES AND SETTLEMENTS 31 8.1 Assumption of Unexpired Leases and Executory Contracts 31 8.2 Damages Upon Rejection 31 8.3 Insurance Agreements 32 8.4 Compensation and Benefits Programs 32 8.5 Retiree Benefits 32 8.6 Indemnification of Directors, Officers and Employees 32 ARTICLE IX ACCEPTANCE OR REJECTION OF THE PLAN 33 9.1 Classes Entitled to Vote 33 9.2 Acceptance by Impaired Classes of Claims 33 9.3 Acceptance by Impaired Class of Interests 33 9.4 Acceptance Pursuant to Section 524(g) of the Bankruptcy Code 33 9.5 Presumed Acceptance of Plan 33 9.6 Reservation of Rights 33 ARTICLE X CONDITIONS TO CONFIRMATION AND EFFECTIVENESS 33 10.1 Conditions to Confirmation 33 10.2 Conditions to Effectiveness 35 10.3 Waiver of Conditions 36 ii ARTICLE XI INJUNCTIONS, RELEASES AND DISCHARGE 36 11.1 Discharge 37 11.2 Exculpation 37 11.3 Releases by Holders of Plan Trust Asbestos Claims 37 11.4 Discharge Injunction 38 11.5 Third Party Releases 38 11.6 Asbestos Channeling Injunction 38 11.7 Reservation of Rights 39 11.8 Rights Against Non-Debtors under Securities Laws 39 11.9 Rights Against Debtors Under Environmental Laws 39 11.10 Disallowed Claims and Disallowed Interests 39 11.11 Anti-Suit Injunction 39 11.12 Insurance Neutrality 40 11.13 No Liability for Solicitation or Participation 40 ARTICLE XII MATTERS INCIDENT TO PLAN CONFIRMATION 40 12.1 Term of Certain Injunctions and Automatic Stay 40 12.2 No Successor Liability 41 12.3 Revesting 41 12.4 Vesting and Enforcement of Causes of Action 41 12.5 GHR/Kenesis Actions 41 ARTICLE XIII MISCELLANEOUS 42 13.1 Jurisdiction 42 13.2 General Retention 42 13.3 Specific Purposes 42 13.4 Payment of Statutory Fees 43 13.5 Securities Law Matters 44 13.6 Plan Supplement 44 13.7 Allocation of Plan Distributions Between Principal and Interest 44 13.8 The Asbestos Claimants’ Committee, the Futures Representative and the Bondholders’ Committee 44 13.9 Revocation of Plan 44 13.10 Modification of Plan 45 13.11 Modification of Payment Terms 45 13.12 Entire Agreement 45 13.13 Headings 45 13.14 Professional Fee Claims 45 13.15 Recordable Order 46 iii 13.16 Preparation of Estates’ Returns and Resolution of Tax Claims 46 13.17 No Admission 46 13.18 Consent to Jurisdiction 46 13.19 Setoffs 46 13.20 Successors and Assigns 46 13.21 Non-Debtor Waiver of Rights 46 13.22 Further Authorizations 46 13.23 No Bar to Suits 46 13.24 Conflicts 46 13.25 Notices 47 13.26 Duty to Cooperate 48 13.27 Governing Law 48 iv INTRODUCTION The Plan Proponents hereby propose this plan of reorganization pursuant to the provisions of Chapter 11 of the United States Bankruptcy Code.Capitalized terms used herein are defined in Article I below. Reference is made to the Disclosure Statement distributed contemporaneously herewith for a discussion of the history, businesses, properties and results of operations of the Debtors and the risks associated with the Plan.All holders of Claims and Interests entitled to vote on the Plan are encouraged to read the Plan and Disclosure Statement in their entirety before voting to accept or reject the Plan.Subject to certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code, Bankruptcy Rule 3019, and Sections 13.6 and 13.7 of the Plan, the Plan Proponents reserve the right to alter, amend, modify, revoke or withdraw the Plan prior to its substantial consummation. ARTICLE
